Name: Commission Regulation (EEC) No 378/84 of 13 February 1984 laying down detailed rules for the implementation of decisions to grant aid for projects for the restructuring, modernization and development of the fishing industry and for the development of aquaculture
 Type: Regulation
 Subject Matter: economic policy;  fisheries
 Date Published: nan

 16. 2 . 84 Official Journal of the European Communities No L 46/ 1 1 COMMISSION REGULATION (EEC) No 378/84 of 13 February 1984 laying down detailed rules for the implementation of decisions to grant aid for projects for the restructuring, modernization and development of the fishing industry and for the development of aquaculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture ('), and in particular Article 18 (4) thereof, Whereas supporting documents relating to projects eligible for assistance are forwarded, in some cases via the Member States concered, to the Commission by an authority or agency designated for this purpose by that Member State ; whereas, with a view to ensuring an effective check on the execution of these projects, provision should be made to define the role of that authority or agency and the nature of the supporting documents drawn up in compliance with the laws or regulations of the Member State concerned or with the measures laid down by the said authority or agency, and also the checking arrangements made by each Member State ; Whereas the Commission needs to be informed that projects are being carried out under the conditions and within the time limits laid down in the Decisions granting aid ; Whereas the documentation to be forwarded by the intermediary authority so that the Commission may ascertain that all the conditions are fulfilled for payment of the aid, or a proportion thereof, should be specified ; whereas that documentation must include full information, presented in a uniform manner, in order to facilitate the rapid examination and uniform treatment of payment applications ; Whereas, if the documents duly provided by the authority or agency appear inadequate or incomplete for the purpose of checking the financial or other conditions to which the projects are subject, the Commission should be able to request the inter ­ mediary authority to submit additional documents ; Whereas there should be provision for cooperation between the Commission and the Member State concerned to ensure that inspection visits may achieve their intended purpose ; Whereas the procedure for suspending, reducing or terminating aid should not be initiated without the Member State concerned first having been asked for its views and the beneficiaries having been given the opportunity to submit their comments ; Whereas, since aid is paid to the beneficiary through an agency designated by the Member State, it is neces ­ sary to define the documents which that agency is to forward to the Commission ; Whereas the EAGGF Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : I. Role of the authority or agency responsible for forwarding supporting documents Article 1 1 . The authority or agency responsible for forwar ­ ding supporting documents within the meaning of Article 18 (2) of Regulation (EEC) No 2908/83 shall send to the Commission, either collectively within two months following the entry into force of this Regula ­ tion, or for each separate project within two months of notification of the relevant decision granting aid, a descriptive list of the supporting documents it intends to require . Any amendment to such list shall be communicated to the Commission within two months of its adoption . 'Supporting documents' means any document drawn up in accordance either with the laws or regulations of the Member State concerned or with the measures adopted by the abovementioned authority or agency and establishing that the financial or other conditions imposed for the project in question have been fulfilled. The descriptive list referred to above shall give :  the title of each supporting document, together with a reference to the provisions or measures on the basis of which it is to be drawn up, and  a brief description of the contents of each docu ­ ment. 2 . Within the time limit laid down in paragraph 1 , the authority or agency shall also send to the Com ­ mission a detailed description of the checking arrangements used on the basis of which it draws up the certificate referred to in Article 3 .(') OJ No L 290, 22 . 10 . 1983 , p. 1 . No L 46/ 12 Official Journal of the European Communities 16. 2 . 84 3 . The Commission may request Member States to add to the descriptive list other documents which it considers necessary for checking the eligibility for payment of the expenditure claimed in applications ; it may to the same end also request Member States to strengthen their checking arrangements . Article 2 On the expiry of two years from the date of notifica ­ tion of the decision granting aid, the authority or agency shall forward to the Commission a document describing the progress of uncompleted projects . Where, contrary to the information contained in the application for did and the decision to grant it, the work has not begun at the end of this period of two years, the authority or agency shall give reasons and, where necessary, shall submit to the Commission guarantees provided by the beneficiaries establishing that the project will be carried out in the near future .  the Member State approves this request. Article 5 To enable an effective check to be made on the performance of a project, the authority or agency shall forward to the Commission , at its request and within a time limit which the latter may fix, any supporting document as referred to in Article 1 or a certified copy thereof, or any other document which shows that the , financial or other conditions laid down for a project have been fulfilled. Article 6 If the Commission considers it necessary to make an inspection visit, it shall give prior notice thereof to the Member State it intends to visit and shall invite that Member State to participate in the inspection ; the Member State shall take all necessary steps to promote the effectiveness of such inspection visits . Article 7 Before initiating any procedure for suspending, redu ­ cing or terminating aid in accordance with Article 18 (2) of Regulation (EEC) No 2908/83 , the Commission shall :  inform the Member State on whose territory the project was to be carried out and invite it to express its views on the matter,  consult the authority or agency responsible for forwarding supporting documents,  ask the beneficiary to provide, through the autho ­ rity or agency, an explanation for the failure to comply with the conditions laid down. Article 3 On completion of a project, or in the course of its implementation, if the Commission decision makes provision for payment in instalments pursuant to Article 15 ( 1 ) of Regulation (EEC) No 2908/83 , the authority or agency shall forward to the Commission a request for payment showing that the conditions for payment have been fulfilled. Applications for payment shall consist of a certificate and a list of the supporting documents ; they shall be submitted in duplicate in the form shown in the Annex. Article 4 Payments in instalments shall not exceed the following limits in respect of any one investment : (a) 80 % of the aid granted for that investment ; (b) the rate of implementation of the work relating to that investment. Such rate shall consist of the ratio between the total amount of the invoices or other documents which have been duly paid and relating to eligible expenditure and the total amount of the eligible costs envisaged . However, in the case of shipbuilding, a payment of a maximum of 80 % of the aid approved may be made, if the beneficiary so requests, in response to an appli ­ cation for partial payment showing that the rate of implementation of the work is not less than 50 % on condition thrr :  an exact work-schedule, provided and certified by the shipyard, is submitted, II . Role of the agency responsible for payment Article 8 1 . Where the Commission is satisfied that the financial or other conditions laid down for the project have been fulfilled, it . shall pay the aid, or the appro ­ priate portion thereof if payment is by instalments, in favour of the beneficiary, in accordance with Article 1 8 ( 1 ) of Regulation (EEC) No 2908/83 . 2. The agency responsible for payment shall imme ­ diately pay over the aid to the beneficiary and shall provide evidence to the Commission that this has been done within 15 days of payment. Article 9 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. 16. 2. 84 Official Journal of the European Communities No L 46/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission No L 46/ 14 Official Journal of the European Communities 16. 2. 84 ANNEX MODEL 1 CERTIFICATE FOR THE PAYMENT OF AN INSTALMENT OF AID PROJECT No with title . BENEFICIARY (name and address) The ('), being the department appointed for the purpose by the national authorities, hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission have been checked according to the provisions of Article 1 of Regula ­ tion (EEC) No 378/84. THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT : 1 . On J work on the construction of the vessel was in progress at the shipyard.  Work on the modernization of the vessel was begun on  Work on aquaculture (artificial structures) was begun on on the site planned. 2. On the amount of the costs actually paid in respect of eligible expenses, not counting that part recoverable from value added tax, amounted to in national currency (i.e % of the total eligible cost envisaged). 3 . This amount was financed as shown in Annex 1 to this certificate . 4. The work completed, covered by these documents, is in conformity with the project submitted to the Commission (with the exception of the items concerning for which explanations and reasons are given in Annex 2). 5. In view of the rate of progress of the construction of the boat, the beneficiary may request 80 % of the funds granted. Given the work schedule of the shipyard (Annex 3), this request is approved. 6. The shares of the cost borne by the Member State and by the beneficiary, determined in the light of all aids of whatever nature , are consistent with the provisions of Article 15 (2), (3) and (4) of Regulation (EEC) No 2908/83. 7. The beneficiary undertakes to complete the work within months (2). 8 . The answers to the special conditions set out in the Annex to the Decision granting the aid, forwarded to the Commission on are certified as correct. 9 . The supporting documents which have been checked are held by Done at on For the intermediary authority (Signature  stamp) NB (see point 5 of the certificate) : The schedule to be forwarded by the shipyard should give (month and year) the time  period during which 80 % of the construction will be completed and when construction will be finished. ( j Name of the intermediary authority. (2) Wording of undertaking to be attached (as Annex 4). If - the date of completion is later by more than six months than the date envisaged, reasons must be given. 16. 2. 84 Official Journal of the European Communities No L 46/ 15 MODEL 2 ANNEX 1 TO THE CERTIFICATE ON THE FINANCING OF EXPENDITURE INCURRED Financing of expenditure incurred up to PROJECT No with title 1 . Share of cost borne by the beneficiary) (ies) :  own capital  services in kind (')  loans (2) 2. Share of cost borne by the Member State :   capital grant  reduced low-interest loans (3) (term ; rate .)  other aid 3 . Other contributions ^) 4. Total Signature :Date (') Indicate the method of calculation . (2) Loan conditions (to be given for each loan) :  amount in national currency,  loan agency,  term,  rate to be borne by beneficiaries,  number of interest-rate subsidy points, :  exemption period,  method of repayment (fixed annual payments) (equal proportion of capital repaid annually),  repayment : annually  half-yearly  quarterly  monthly. (3) Amount already included under 1 . (4) In the case of aid, show only amounts already received by the beneficiary. No L 46/ 16 Official Journal of the European Communities 16 . 2 . 84 MODEL 3 ANNEX 2 TO THE CERTIFICATE GIVING REASONS FOR DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED Work planned according to original file Work completed Reason for changes Brief description Cost Brief description Cost 6. 2. 84 Official Journal of the European Communities No L 46/ 17 MODEL 4 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OR THE WHOLE OF AN AID PROJECT No with title BENEFICIARY (name and address) The ('), being the department appointed for the purpose by the national authorities, hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission have been checked according to the provisions of Article 1 of Regula ­ tion (EEC) No 378/84. THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT : 1 . Work was begun on :  on the modernization of the vessel (name of vessel),  on the site which is that planned for aquaculture facilities (artificial structures). 2. The work on the construction of the boat was completed on (the certificate of which a copy is attached was issued by on ) Annex 4. 3 . The total actual costs, account not being taken of the recoverable part of the VAT, amount to of which has been paid by the bene ­ ficiary. 4. The above expenditure was financed as shown in Annex 1 to this certificate . 5. The total cost stated above is broken down among the various items of work as shown in the list of supporting documents attached to this application for payment (^ (Annex 2). 6. An on-site inspection by showed that the work completed is in conformity with that described in the Commission Decision, to grant aid (with the exception of the items concerning for which an explanation is given in Annex 3 to this certificate). 7. The shares of the cost borne by the beneficiary and by the Member State are consistent with the provisions of Article 15 (2), (3) and (4) of Regulation (EEC) No 2908/83 . 8 . The answers to the special conditions set out in the Annex to the Decision to grant aid, forwarded to the Commission on , are certified as correct (3). 9 . The supporting documents which have been checked are held by Done at , on For the intermediary authority (Signature  stamp) (') Name of the intermediary authority. (2) Where the aid is allocated to several sub-projects, a separate list of supporting documents, the upper financing limit and tables of comparison should be drawn up for each sub-project. (3) Tnis point concerns only requests for payment of the whole of the aid. No L 46/ 18 Official Journal of the European Communities 16 . 2 . 84 MODEL 5 ANNEX 1 TO THE CERTIFICATE ON THE FINANCING OF EXPENDITURE INCURRED Financing of expenditure incurred up to PROJECT No with title 1 . Share of cost borne by the beneficiar(y)(ies) :  own capital  services in kind (')  loans (2) 2. Share of cost borne by the Member State :  capital grant  low-interest loans (3) (term ; rate .)  other aid 3 . Other contributions (4) 4. Total Date Signature : (') Indicate the method of calculation . (2) Loan conditions (to be given for each loan) :  amount in national currency,  loan agency,  term,  rate to be borne by the beneficiary,  number of interest-rate subsidy points,  exemption period,  method of repayment (fixed annual payments') (equal proportion of capital repaid annually),  repayment : annually  half-yearly  quarterly  monthly. (3) Amount already included under 1 . (*) In the case of aid, show only amounts already received by the beneficiary. 16. 2. 84 Official Journal of the European Communities No L 46/ 19 MODEL 6 ANNEX 2  LIST OF SUPPORTING DOCUMENTS A. VESSELS (between and Supporting documents (') (4) Payments Cate ­ gory No Subject Cost as perestimate Numberfrom . . . to . . . Date from . . to . . . Amount not including recoverable VAT Amount not including recoverable VAT Issued by Method of payment (2) Date (3) A B C 1 1 1 Hull Superstructure Interior fittings Total A B, C D 1 2 3 Mam engine Auxiliary engine Other Total D E F 1 1 Equipment for treatment catch Refrigeration equipment Total E, F G 1 2 3 4 5 6 7 Radar Loran Sounder Radio Direction finder VHF Others Total G H 1 2 Fishing nets Other gear Total H I 1 Other work not included elsewhere TOTAL INVESTMENT COSTS (NET OF VAT) Overheads, extras, etc . VAT not recoverable GRAND TOTAL COST FOR PLANNED WORK (') All documents relating to the project financed should be shown . (2) When expenditure has been entered in the accounts and/or paid before the application for aid is submitted to the Commission, a reason should be given . The nature and amount of the anticipated works as well as the dates of ordering, delivery and installation of equipment should be submitted (this does not concern the construction of vessels). (3) The date to be shown is that of the actual payment and not the date on which a debt falls due, for example in the case of payment by install ­ ments . (4) The table shown above should be attached to the certificate for the payment of the balance or the whole of an aid , or when the rate of imple ­ mentation of the work is 80 % or more . Date : Signature : No L 46/20 Official Journal of the European Communities 16. 2. 84 ANNEX 2  LIST OF SUPPORTING DOCUMENTS (cont'd) B. AQUACULTURE Subject Cost as perestimate Supporting documents (') (*) {*) Payments Number from . . . to . . . Date from . . . to . . . Issued by Subject of expenditure Amount not including VAT Method of payment Date (J) Amount not including VAT (a) Infrastructure :  earth-moving/dredging  preparation of sea-bed  dykes  roads, etc.  pumping station  other (b) Construction of buildings :  hatchery (basis included)  storage/preparation of food  processing/dispatch  services  other (c) Rearing ponds/basins/tanks :  in earth/conglomerate  in concrete  other (d) Cages III (e) Shellfish culture : production and collection equipment III (f) Equipment/machinery \ l (g) Marking and surveillance equipment, protection III (h) Other investment \\\ l l (i) Internal transport \\\Il || (j) External transport (k) Boats \ II Il TOTAL INVESTMENT COSTS (NET OF VAT) III Overheads, extras, etc. I VAT not recoverable \\ || GRAND TOTAL COST FOR THE PLANNED WORK II (') All documents relating to the project financed should be shown . (*) When expenditure has been entered in the accounts and/or paid before the application for aid is submitted to the Commission, a reason should be given . The nature and amount of the anticipated works as well as the dates of ordering, delivery and installation of equipment should be submitted (this does not concern the construction of vessels). (J) The date to be shown is that of the actual payment and not the date on which a debt falls due, for example in the case of payment by install ­ ments . (4) The table shown above should be attached to the certificate for the payment of the balance or the whole of an aid, or when the rate of imple ­ mentation of the work is 80 % or more. Date : Signature : 16. 2. 84 Official Journal of the European Communities No L 46/21 ANNEX 2  LIST OF SUPPORTING DOCUMENTS (cont 'd) C. ARTIFICIAL STRUCTURES Subject Cost as perestimate Supporting documents (') (*) (*) Payments Number from . . . to . . . Date from . . . to . . . Issued by Subject of expenditure Amount not including VAT , Method of payment Date (3) Amount paid not including VAT (a) work preliminary to installa ­ tion :  prospecting, sounding, sea marking, dredging  underwater inspection/ work  physical , chemical, geolo ­ gical and biological studies  other work I Total (a) \l\1 I (b) Installation of the artificial structures :  purchase/construction of component parts :  artificial units/rubble ­ work  boulders  metal/plastic compo ­ nents  other  transport  assembly and positioning, submersion  servicing equipment (vessels) rental or purchase  signalling and protection equipment  other investments - Total (b)Il Il \ (c) Costs of monitoring the deve ­ lopment of the installations for the first three years :  in connection with fishing  in connection with ecolo ­ gical aspects  in connection with socio ­ economic aspects ¢ - Total (c)Il \\ || II TOTAL INVESTMENT COSTS (NET OF VAT) I I Overheads, extras, etc. li li || VAT not recoverable lili Il|| GRAND TOTAL COST FOR THE PLANNED WORK II (1) All documents relating to the project financed should be shown. (2) When expenditure has been entered in the accounts and/or paid before the application for aid is submitted to the Commission, a reason should be given . The nature and amount of the anticipated works as well as the dates of ordering, delivery and installation of equipment should be submitted (this does not concern the construction of vessels). (3) The date to be shown is that of the actual payment and not the date on which a debt falls due, for example in the case of payment by install ­ ments. (4) The table shown above should be attached to the certificate for the payment of the balance or the whole of an aid, or when the rate of imple ­ mentation of the work is 80 % or more. Date : Signature : No L 46/22 Official Journal of the European Communities 16 . 2 . 84 MODEL 7 ANNEX 3 TO THE CERTIFICATE GIVING REASONS FOR DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED Work planned according to original file Work completed Reason for changes Brief description Cost Brief description Cost